                                           Case 3:20-cr-00266-JST Document 46 Filed 04/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                          Case No. 20-cr-00266-JST-1
                                                       Plaintiff,
                                   8
                                                                                           ORDER DENYING MOTION TO
                                                v.                                         DISMISS AS MOOT
                                   9

                                  10    MICHAEL BRENT ROTHENBERG,                          Re: ECF No. 8
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On July 2, 2020, Defendant Rothenberg filed a motion to dismiss the information then

                                  14   pending against him. ECF No. 8. He based his motion on Rule 7’s requirement that federal

                                  15   felonies be prosecuted by indictment unless the defendant voluntarily waives that requirement.

                                  16   Fed. R. Crim. P. 7(a)(1), 7(b); see also Peterson v. California, 604 F.3d 1166, 1169 (9th Cir.

                                  17   2010) (observing that “in the federal system, all felonies are prosecuted by indictment”).

                                  18          Because the government filed a superseding indictment on August 20, 202, the Court now

                                  19   denies Rothenberg’s motion as moot. See, e.g., United States v. Nez, No. CR-12-08109-PCT-

                                  20   GMS, 2013 WL 2302036, at *1 (D. Ariz. May 24, 2013) (denying as moot motion to dismiss

                                  21   indictment when superseding indictment cured alleged defects).

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 21, 2021
                                                                                       ______________________________________
                                  24
                                                                                                     JON S. TIGAR
                                  25                                                           United States District Judge

                                  26
                                  27

                                  28
